Citation Nr: 1758383	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, type II and/or prostate cancer. 

4.  Entitlement to a compensable rating for the Veteran's cataracts and ischemic optic neuropathy, prior to October 14, 2014 and a rating in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  During the course of the appeal, in an April 2016 RO rating decision, the Veteran's cataracts and optic neuropathy was increased to 30 percent, effective October 14, 2014.  

Additional evidence, including VA treatment and VA examinations (peripheral nerves, central nervous system, and amputations), has been added to the claims file since the issuance of the April 2016 supplemental statement of the case.  However, a waiver of AOJ consideration was submitted in the September 2017 informal hearing presentation (IHP).  38 C.F.R. § 20.1304(c).  Additionally, the aforementioned VA examinations are not pertinent in adjudicating the claims below.  

Although the Veteran initially requested a Board hearing in his May 2012 VA Form 9, he subsequently withdrew this request in several correspondences dated January 6, 2015 and September 21, 2017 IHP.  Thus, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

As reflected on the title page, the Board has expanded the Veteran's PTSD claim, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for erectile dysfunction and an increased rating for his cataracts and optic neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran is currently diagnosed with an acquired psychiatric disorder, to include PTSD, based on an in-service stressor related to fear of hostile military or terrorist activity.

2.  The preponderance of the evidence indicates that the Veteran's diabetes mellitus, type II does not require regulation of the Veteran's activities.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for an acquired psychiatric disorder, to include PTSD, are met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for a rating in excess of 20 percent for the Veteran's diabetes mellitus, type II are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 


The Veteran's representative has questioned the adequacy of the Veteran's most recent October 2014 VA diabetes mellitus examination by stating it is "too old" to adequately evaluate the disability.  However, the "mere passage of time," does not render an examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  No worsening of the condition has been shown by the medical evidence, or asserted since the October 2014 VA examination.  

Additionally, the Board has carefully reviewed the October 2014 VA examination and finds that the examination, along with the other evidence of record, is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Here, the examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, conducted a thorough examination and reported his findings in sufficient detail for VA rating purposes.

Acquired psychiatric condition, to include PTSD

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder due to combat service in Vietnam.  See e.g., notice of disagreements dated December 2009 and January 2010.

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a veteran engaged in combat and the claimed stressor is related to combat, the veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(2).  

The Veteran's DD-214 establishes that the Veteran served in combat in the Republic of Vietnam and that he received a fleet marine force combat operations insignia on his suspension ribbon.  The RO has conceded the Veteran's reports of stressor events, such as watching enemy soldiers being shot and bodies being chopped up.  See December 2009 rating decision.  Thus, the existence of an in-service stressor has been established.

The Board finds that a current diagnosis of PTSD related to in-service stressors has been shown, despite conflicting evidence.  

VA treatment records weigh in support of the claim.  In this regard, several VA psychiatric evaluations diagnose PTSD related to in-service stressors dated November 10, 2009 (nurse practitioner) and April 23, 2015 (staff psychiatrist).  See CAPRI records dated June 6, 2017, pgs. 947-951, 161-164 of 1282.  Additionally, VA records reflect ongoing treatment of PTSD.  

In a November 2009 report, a private psychiatrist diagnosed the Veteran with PTSD related to his combat stressors.  

Finally, the Veteran's treating VA nurse practitioner, who conducted the November 10, 2009 evaluation, submitted a June 2012 disability benefits questionnaire where she confirmed the Veteran's PTSD diagnosis.  

In contrast, the November 2009 VA examiner diagnosed the Veteran with generalized anxiety disorder, unrelated to combat, and found that the Veteran did not meet the criteria for a PTSD diagnosis.  

In light of the above, as there is probative evidence both for and against the claim, the evidence is in relative equipoise as to whether the Veteran's PTSD is related to the conceded in-service combat stressors.  As any reasonable doubt must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  

Diabetes mellitus, type II

The Veteran asserts entitlement to a rating in excess of 20 percent for his diabetes mellitus, type II, currently evaluated under Diagnostic Code (DC) 7913.  

By way of history, the Veteran was initially granted service connection for diabetes mellitus, type II, effective September 19, 2002, in an October 2002 RO rating decision.   The current appeal arises from a May 2009 claim for increase which was denied in the December 2009 RO rating decision.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Under DC 7913 for diabetes mellitus, a 20 percent disability rating will be assigned where the condition requires insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is assigned if his disability requires insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is assigned if the disability requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.  Finally, a total disability rating is assigned if the disability requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

Regulation of activities is the avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, DC 7913.  Medical evidence is required for regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Board finds that the Veteran is not entitled to a 40 percent disability rating or greater, because the preponderance of the evidence fails to establish the Veteran's diabetes mellitus requires the regulation of activities.  

A November 2009 VA eye examination indicates that the Veteran's diabetes mellitus, type II was progressively worse and treated with oral agents.  

The February 2011 VA diabetes mellitus examination details that the Veteran was treated with oral agents, insulin and a restricted diet.  However, the examiner specifically indicated that the Veteran was not restricted in his ability to perform strenuous activities.  

A June 2012 diabetes mellitus disability benefits questionnaire from a private physician indicates that the Veteran was treated with oral agents, a restricted diet, oral agents, insulin more than once per day and lifestyle changes, including diet and exercise.  The physician specifically indicated that the Veteran's condition did not require a regulation of activities as part of medical management.  

The most recent October 2014 VA diabetes mellitus examination indicates treatment as a restricted diet, insulin and Victoza injections.  Again, the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.
A review of the Veteran's treatment records does not reveal treatment instructions or medical recommendations instructing the Veteran's to avoid strenuous activities and recreational tasks on account of his diabetes mellitus.

The Board recognizes that the Veteran's diabetes mellitus and other related conditions, such as amputations of the feet and neuropathy of the extremities, prevent or make it difficult for him to participating in certain physical or strenuous activities.  However, that the Veteran's ability to participate in strenuous activities is diminished is not sufficient to meet this criteria.  Notably, throughout the appeal period, the Veteran had been counseled and encouraged to increase activity and participate in an exercise regimen.  See e.g., VA treatment records dated June 6, 2017 (2009 through 2015).  In order to meet the criteria for a higher rating, participation in strenuous activities must actually make the diabetes mellitus worse, and the probative evidence of record fails to demonstrate this.  38 C.F.R. § 4.119, DC 7913.

In assessing the severity of the disability, the Board has considered the Veteran's report that medical professionals have told him to restrict physical activities due to diabetes mellitus, which he is certainly competent to provide.  See May 2012 VA Form 9 and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the medical evidence of record is more probative than the Veteran's contentions as they do not demonstrate such a medical regulation of strenuous occupational and recreational activities.

As noted, the Veteran's treatment records do not indicate that his disability requires the regulation of his activities.  Accordingly, the Veteran's diabetes mellitus, type II also does not warrant a 60 or 100 percent rating under DC 7913.  38 C.F.R. § 4.119.

Finally, the Board notes that the Veteran complications associated with his diabetes mellitus of diabetic peripheral neuropathy of the upper and lower extremities, amputation of all of his left toes with scars and a right distal foot amputation with scars are not currently on appeal.  See unappealed August 2015 and June 2017 RO rating decisions.  The Veteran's increased rating claim for his cataracts and optic neuropathy and service connection for erectile dysfunction are addressed in the remand below.  Thus, no further discussion of the matters is required.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD and generalized anxiety disorder is granted.

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II is denied. 


REMAND

The Board finds an additional VA medical opinion is required prior to adjudication of the Veteran's service connection claim of erectile dysfunction as secondary to his diabetes mellitus, type II or prostate cancer.   As argued by the Veteran's representative, the VA examiners have failed to adequately address whether erectile dysfunction was aggravated beyond the natural progression of the disease by the service-connected disorders.  See September 2017 IHP.  

The Board finds an additional VA eye examination is required prior to adjudication of the Veteran's increased rating claim for his cataracts and optic neuropathy.  In this regard, the Veteran's representative has requested an updated examination and VA treatment records, such as those from December 2016, January 2017 and May 2017, suggest a possible worsening of the condition.  See September 2017 IHP and CAPRI records dated June 6, 2017 (complaints of a gradual change in vision, blurry vision, headaches and findings of floaters).

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA examiner who has sufficient expertise to obtain an etiological addendum opinion for the Veteran's erectile dysfunction.  If the examiner determines that an actual physical examination(s) is necessary, one should be scheduled.  

Based on a review of the claims file, including the medical and lay evidence of record, the examiner should opine whether it is at least as likely as not (50% or more) that the Veteran's erectile dysfunction are caused or aggravated (beyond the natural progression) by his prostate cancer or diabetes mellitus, type II, including medications used to treat such.  

If aggravation is found, if possible, a baseline level should be provided before any aggravation occurred.

The opinions must be supported by a clear rationale, discussion of the facts, and medical principles involved.   

2.  Schedule the Veteran for an appropriate VA eye examination(s) to determine the nature and severity of his cataracts and ischemic optic neuropathy.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  

Clearly indicate whether visual and/or functional impairment is associated with his service-connected conditions, and, if not, whether it is medically possible to distinguish symptoms associated with non service-connected conditions. 

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


